DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4, 6 and 8 are objected to because of the following informalities:
Claim 1 contained limitation in parenthesis (e.g.: the recitation “(s)” in lines 8 and 10). It is noted that only reference number can be used in the parenthesis in the claim. However, the use of reference characters is to be considered as having no effect on the scope of the claims, see MPEP 608.01(m). 
Claims 4, 6 and 8 are objected for similar reason as claim 1.
For the purpose of examination, the limitations inside the parenthesis in claims 1, 4, 6 and 8 have been considered.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Angler et al. (US 2019/0074737 A1) in view of Riedl et al. (US 2012/0014823 A1).
RE claim 1, Angler teaches a rotor 2 for an electric machine (Figs.1, 2 and ¶ 38), comprising: a rotor shaft 4, a core 6 that is non-rotatably connected to the rotor shaft 4 and that surrounds the rotor shaft 4, a plurality of permanent magnets 10 that are connected to the core 6 in a ring-shaped arrangement on the outside (Fig.2), and a plurality of web-shaped holding elements 12, each of which makes contact with at least one of the permanent magnets 10 on the outside in certain sections (Fig.2), wherein the holding elements cover each of the associated permanent magnet(s) 10, either on an outer surface thereof exclusively in a section that is located centrally relative to a circumferential direction of the rotor or else exclusively on a side surface of each associated permanent magnet(s) 10 (see Fig.2 for web shape element located on side surface of each magnets 10).
Angler does not teach the core is non-rotatably connected to the rotor shaft.
Riedl suggests that rotor core can be fixed onto the rotor shaft in non-rotating manner by interference fit in a reliable manner (¶ 106) and the core can be prevent from being detached from the shaft during rotation thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angler by having the core is non-rotatably connected to the rotor shaft, as suggested by Riedl, for the same reasons as discussed above.
 
RE claim 2/1, Angler in view of Riedl has been discussed above. Angler further teaches the permanent magnets 10 are covered on the outside (of side surface) exclusively by the holding elements 12.

RE claim 3/1, Angler in view of Riedl has been discussed above. Angler further teaches the permanent magnets 10 have cross-sectional surfaces that are rectangular (Fig.2) or in the form of circular ring segments.

RE claim 7/1, Angler in view of Riedl has been discussed above. Angler further teaches at least some of the holding elements 12 are attached to a connecting ring 18, at least at one of their lengthwise axial ends (Fig.2).

RE claim 8/1, Angler in view of Riedl has been discussed above. Angler further teaches some of the holding elements 12 and/or the connecting ring(s) are made of plastic (see ¶ 40 for elements 12 are made of plastic). 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Angler in view of Riedl as applied to claim 1 above, and further in view of Burkhardt et al. (DE 102014223330 A, the machine translation of which has been provided)	RE claim 4/1, Angler in view of Riedl has been discussed above. Angler does not teach at least some of the holding elements extend from the two front faces of the core only in certain sections over the lengthwise extension of the associated permanent magnet(s), said extension running along the axis of rotation of the rotor.
Burkhardt teaches at least some of the holding elements 3a, 3b extend from the two front faces of the core 9 only in certain sections over the lengthwise extension of the associated permanent magnet(s) 11 (Fig.4), said extension running along the axis of rotation 5 of the rotor 1 (Fig.4). Such design lead to low weight but increase stability of the rotor (¶ 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angler in view of Riedl by having at least some of the holding elements extend from the two front faces of the core only in certain sections over the lengthwise extension of the associated permanent magnet(s), said extension running along the axis of rotation of the rotor, as taught by Burkhardt, for the same reasons as discussed above.

RE claim 5/4, as discussed above, Burkhardt teaches in each case, two holding elements 3a, 3b coming from different front faces are connected to each other in such a way that they reciprocally support a radial load onto the two holding elements 3a, 3b (According to the instant application original disclosure specification ¶ 37, the reciprocally support is obtained by structure of recess and projection. Therefore, see Burkhardt’s Fig.1 and ¶ 23 for engaging surface 15a, 15b can be formed by depression and rib which is equivalent to recess and projection).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angler in view of Riedl as applied to claim 1 above, and further in view of Iversen et al. (US 8981610 B2).	RE claim 6/1, Angler in view of Riedl has been discussed above. Angler further teaches at least some of the holding elements 12 extend completely along the lengthwise extension of the associated permanent magnet(s) 10 (Fig.2) and are connected to each other directly or indirectly at one or both front faces of the permanent magnets 10 (by ring 18)
Angler does not teach the holding elements connected to the magnet in such a way that they reciprocally support a radial load onto the holding elements that is oriented towards the outside.
(According to the original disclosure specification ¶ 38 of the instant application, the holding element 9 with alternate large/small dimension to obtain the function of “reciprocally support” as claimed).
In similar manner, Iversen teaches the holding elements 15a, 15b (Fig.5) connected to the magnet 14 in such a way that they reciprocally support a radial load onto the holding elements 15a, 15b that is oriented towards the outside (because Iversen also disclosed the different in size of holding elements 15a, 15b as shown in Fig.5 and col.5: 25-30, such elements are capable to perform the claimed functional language), doing so cause the distance between magnet to be different which ensures an improve zero cross detection and start behavior and improved electronic control of the motor (col.3: 20-35). Furthermore, such structure also allows constant wall strength to be achieved (col.5: 34-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angler in view of Riedl by having the holding elements connected to the magnet in such a way that they reciprocally support a radial load onto the holding elements that is oriented towards the outside, as taught by Iversen, for the same reasons as discussed above.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angler in view of Riedl as applied to claim 9 above, and further in view of Lee et al. (US 2013/0187506 A1).
RE claim 9/1, Angler in view of Riedl has been discussed above. Angler further teaches an electric machine having a rotor 2 according to claim 1.
Angler does not teach said electric machine has a stator that surrounds the rotor.
Lee teaches electric machine has a stator 200 that surrounds the rotor 300 (Figs.1). The stator surrounded the rotor to provide electromagnetic field to interact with the rotor for rotation so that the electric machine can function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angler in view of Riedl by having said electric machine has a stator that surrounds the rotor, as taught by Lee, for the same reasons as discussed above.
RE claim 10/9, as discussed above, Lee teaches the stator delimits a cylindrical inner volume 212 (Fig.2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834